DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	Claims 8, 10, 12, and 21-23 are currently pending and rejected.
	
	Claims 1-7, 9, 11, and 13-20 are canceled.



Claim Rejection – 35 U.S.C. 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 8, 10, 12, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards processing a payment fund transfer between a user and a merchant.  The concept is clearly related to managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 8, 10, 12, and 21-23 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 8, 10, 12, and 21-23 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards processing a payment fund transfer between a user and a merchant.  The concept comprises receiving a transaction request comprising a scanned QR code of a merchant from the user mobile device, retrieving/appending the merchant’s banking details and user’s banking details to the transaction request, transmitting a merchant name to the user mobile device, receiving a transaction amount from the user mobile device, initiating an electronic fund transfer from user’s bank account to the merchant’s bank account, and transmitting a transaction confirmation message to both the user and the merchant.  Examiner points out that such mobile payment process is a fundamental economic practice, and it is related to managing transactions between people, thus the present claims clearly fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processor, a communication device, and a storage device) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 8 recites a payment service provider computer (which comprises a processor, a communication device, and a storage device in independent claim 21), a user mobile device, and merchant’s POS device as additional elements.  The additional elements are claimed to perform basic computer functions.  The payment service provider computer is claimed to perform receiving transaction request (i.e. receiving data over network), appending merchant’s banking details and user banking details to the received transaction request (i.e. retrieving data from database), transmitting merchant name to user mobile device (i.e. transmitting data over network), receiving transaction amount from the user mobile device (i.e. receiving data over network), initiating EFT (i.e. transmitting transaction data to issuer bank), and transmitting a confirmation message to both the user device and the merchant POS device (i.e. transmitting data over network).  The user mobile device merely scans a QR code (which is a built in function of most mobile devices), and receives/transmits data over network.  The merchant’s POS device only receives confirmation message over network.  Independent claim 21 recites similar limitation of claim 8.  Dependent claim 10, 12, 22, and 23 do not recite any additional element.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a payment service provider computer (which comprises a processor, a communication device, and a storage device), a user mobile device, and merchant’s POS device as additional elements.  The payment service provider computer is claimed to perform receiving transaction request (i.e. receiving data over network), appending merchant’s banking details and user banking details to the received transaction request (i.e. retrieving data from database), transmitting merchant name to user mobile device (i.e. transmitting data over network), receiving transaction amount from the user mobile device (i.e. receiving data over network), initiating EFT (i.e. transmitting transaction data to issuer bank), and transmitting a confirmation message to both the user device and the merchant POS device (i.e. transmitting data over network).  The user mobile device merely scans a QR code (which is a built in function of most mobile devices), and receives/transmits data over network.  The merchant’s POS device only receives confirmation message over network.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Moreover, as evident in Friedman et al. (Pub. No.: US 2015/0032623), Marra et al. (Pub. No.: US 2018/0330361), and Zhang (Pub. No.: US 2017/0279925), the present claims do not recite inventive concept.  The present claims do not improve the functioning of computer/mobile payment technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.




Claim Rejection – 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (Pub. No.: US 2015/0032623), in view of Marra et al. (Pub. No.: US 2018/0330361) and Zhang (Pub. No.: US 2017/0279925).
	As per claim 8 and 21, Friedman teaches an optical scan triggered electronic funds transfer method comprising: 
 	receiving, by a payment services provider computer, a transaction request from a user mobile device (see paragraph 0005-0007 and 0017, “receiving, by the payment processing computing device, a transaction request message from the consumer mobile device, the transaction request message including a merchant identifier, a transaction amount, a device identifier associated with the consumer mobile device, and consumer verification data”), 
the transaction request including a merchant identifier scanned by the user mobile device from a quick response (QR) code presented by a merchant, said merchant identifier for identifying the merchant (see paragraph 0032, “the consumer uses image capture component 46 to acquire an image of the merchant information, such as, but, not limited to a barcode or QR code that is able to provide the merchant’s information that can be decoded by payment processing computing device 36”), 
the transaction request proposing a transaction, said transaction request not identifying any financial account that belongs to the merchant (see paragraph 0005-0007 and 0017, “receiving, by the payment processing computing device, a transaction request message from the consumer mobile device, the transaction request message including a merchant identifier, a transaction amount, a device identifier associated with the consumer mobile device, and consumer verification data”; the transaction request only contains a merchant identifier, which the payment processing computer device can decode, and the transaction request message clearly does not contain merchant’s financial account information), 
wherein the payment services provider computer is remote from said user mobile device (see FIG. 1B and paragraph 0032, the payment processing computing device 36 is remote from user mobile device 44); 
	appending, by the payment services provider computer, the merchant’s banking details and user banking details to the received transaction request (see paragraph 0005, 0007, 0017 and 0033-0034, “Payment processing computing device 36 is also programmed to retrieve, from memory 52, the consumer account number based on the device identifier, the consumer verification data and the merchant data based on the merchant identifier” and “Payment processing computing device 36 is further programmed to generate an authorization request message including the account number, the transaction amount, and the merchant data, transmit the authorization request message over a payment network to an issue bank”; also see paragraph 0038, payment processing computing device retrieves merchant bank account information from database 120 based on merchant identifier);
  	receiving, by the payment services provider computer, an indication comprising a transaction amount from the user mobile device to confirm the transaction (see paragraph 0032, “the price may be entered into a consumer mobile device 44 using a manual input using a user interface (UI) presented on the consumer mobile device or using speech input” and “When the information is acquired, the consumer indicates the information is accurate and consumer mobile device 44 transmits the information in an authorization request message to payment processing computing device 36 through network 38”); 
 	in response to the indication, initiating, by the payment services provider computer with a payment/switch network, a funds transfer in an EFT (electronic funds transfer) system for the transaction amount from a user account associated with the user banking details to a merchant account associated with the merchant’s banking details (see paragraph 0005, “generating, by the payment processing computing device, an authorization request message including the account number, the transaction amount, and the merchant data, transmitting the authorization request message over a payment network to an issuer bank”; also see paragraph 0017, 0027, 0032, 0034, and 0041-0044, “After a transaction is captured, the transaction is settled between the merchant, the merchant bank, and the issuer); and 
 	transmitting, by the payment services provider computer, to a point of sale (POS) device of the merchant and to the user mobile device, a confirmation message that the funds transfer has been performed (see paragraph 0032 and 34, “Payment processing computing device 36 is further programmed to…receive an authorization response message from the issuer bank through the payment network, and transmit the authorization response message to consumer mobile device 44 and merchant mobile device 50”, authorization response message is transaction confirmation message; also see paragraph 0007 and 0037, merchant device can be a POS device).
	Examiner notes however, Friedman does not explicitly teach transmitting, by the payment services provider computer to the user mobile device, a name that identifies the merchant without identifying the merchant’s banking details and the user banking details.
	Marra teaches transmitting, by the payment services provider computer to the user mobile device, a name that identifies the merchant without identifying the merchant’s banking details and the user banking details (see paragraph 0011, 0026, 0086-0089, “the remote server computer may transmit a message back to the mobile device to indicate the translated merchant’s name” and “the user’s mobile device may display the merchant’s name to the user”; Examiner notes even though paragraph 0088 teaches the latter message “may also identify the merchant’s bank”, it is clearly an optional feature not required to be performed; the prior art can just transmit merchant’s name to user’s mobile device without the banking details).
	Zhang also teaches transmitting, by the payment services provider computer to the user mobile device, a name that identifies the merchant without identifying the merchant’s banking details and the user banking details (see paragraph 0089-0091, “After identifying the merchant account of the current service operation according to check payment random code, the service server may send the account information of the merchant account to customer device, so that the customer device displays the account information on the application interface of the payment APP”; the prior art also clearly states that the account information “may include a merchant name, a merchant type, and the like”, but does not include banking details).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Friedman with teaching from Marra and Zhang to include transmitting, by the payment services provider computer to the user mobile device, a name that identifies the merchant without identifying the merchant’s banking details and the user banking details.  The modification would have been obvious, because it is merely applying a known technique (i.e. a remote server transmitting a merchant’s name associated with a QR code to a user’s mobile device) to a known method (i.e. optical scan triggered EFT) ready to provide predictable result (i.e. allow user to confirm the identity of the merchant who is receiving the fund).
	As per claim 10 and 22, Friendman teaches prior to said appending step, retrieving, by the payment services provider computer, the merchant’s banking details from a directory (see paragraph 0038, payment processing computing device retrieves merchant bank account information from database 120 based on merchant identifier; database 120 is a directory).
  	
Claim 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (Pub. No.: US 2015/0032623), in view of Marra et al. (Pub. No.: US 2018/0330361) and Zhang (Pub. No.: US 2017/0279925), and further in view of Handley (Pub. No.: US 2018/0165672).
As per claim 12 and 23, Friendman does not teach wherein the merchant is a mass transit system. 
	Handley teaches wherein the merchant is a mass transit system (see paragraph 0028).
	
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Handley with teaching from Handley to include the merchant is a mass transit system.  The modification would have been obvious, because it is merely applying a known technique (i.e. use QR code to facilitate transaction at mass transit) to a known method (i.e. transaction triggered by scanning QR code) ready to provide predictable result (i.e. speed up mass transit transaction).



Response to Remarks

	During updated search, Examiner identified a prior art Friedman et al. (Pub. No.: US 2015/0032623).  Examiner believes Friendman is a better prior art than previous cited references.  Updated rejection under 35 U.S.C. 103 is cited in this Office Action.
	Examiner also believes that the amended claims should be rejected under 35 U.S.C. 101, according to 2019 Revised Patent Subject Matter Eligibility Guidance, since the claims are directed to fundamental economic practice of initiating mobile transaction by scanning QR code, and they are clearly related to managing transactions between people.  The amended claims fall under the Certain Method of Organizing Human Activity grouping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
NOV-2021